    Case: 1:18-cv-03147 Document #: 39 Filed: 04/30/19 Page 1 of 6 PageID #:180



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

OLUKOREDE OSIDEKO, on behalf of                    )
himself and all others similarly situated,         )
                                                   )
               Plaintiff,                          )
                                                   )           No. 18 C 3147
       v.                                          )
                                                   )           Judge Sara L. Ellis
L J ROSS ASSOCIATES, INC.,                         )
                                                   )
               Defendant.                          )

                                     OPINION AND ORDER

       After receiving a dunning letter from L J Ross Associates, Inc. (“LJRA”), Olukorede

Osideko brought this action under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

§ 1692 et seq. alleging a violation of § 1692g(a)(2) for failure to effectively state the name of the

creditor to whom Osideko owed the debt. Having filed its answer, LJRA moves the Court for

judgment on the pleadings under Federal Rule of Civil Procedure 12(c). Because the dunning

letter’s identification of the creditor would be clear to even the unsophisticated consumer, the

Court grants LJRA’s motion and enters judgment against Osideko.

                                         BACKGROUND 1

       LJRA, a debt collection agency, sought to collect a consumer debt from Osideko. LJRA

sent Osideko a letter on April 17, 2018, informing Osideko of the debt he owed. The first line of

the letter read: “The above client has referred your unpaid account to this agency for collection.”

Doc. 1-1 at 6. The letter identified the referenced “above client” twice: once in the top right

corner and once in the bottom right corner. Both identifications read: “Current Creditor: Wec


1
 In deciding LJRA’s motion for judgment on the pleadings, the Court considers Osideko’s complaint, the
attached exhibits, and LJRA’s answer in the light most favorable to Osideko. N. Ind. Gun & Outdoor
Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452–53 (7th Cir. 1998).
    Case: 1:18-cv-03147 Document #: 39 Filed: 04/30/19 Page 2 of 6 PageID #:181



(2134) (PEOPLES GAS & COKE COMPANY).” Id. Osideko, however, was confused and

could not determine whether the alleged debt was owed to “Wec Energy Group” or “PEOPLES

GAS & COKE COMPANY,” or if the alleged debt was somehow owed to both entities in equal

or unequal parts. Doc. 1 ¶¶ 20–21.

                                      LEGAL STANDARD

       “A motion for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure is governed by the same standards as a motion to dismiss for failure to state a claim

under Rule 12(b)(6).” Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014). A

motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not its merits.

Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). In

considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-pleaded facts in

the plaintiff’s complaint and draws all reasonable inferences from those facts in the plaintiff’s

favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive a Rule

12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a claim’s

basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

                                           ANALYSIS

       A debt collector violates § 1692g if it either fails to provide required information or

provides required information “in a manner that is ‘confusing’ to the consumer.” McMillan v.

Collection Prof’ls, Inc., 455 F.3d 754, 758 (7th Cir. 2006). To properly evaluate the potential



                                                 2
    Case: 1:18-cv-03147 Document #: 39 Filed: 04/30/19 Page 3 of 6 PageID #:182



confusion, the Court must view the claim “through the eyes of the ‘unsophisticated consumer.’”

Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643, 645 (7th Cir. 2009). “The unsophisticated

consumer may be uninformed, naïve, and trusting, but is not a dimwit, has rudimentary

knowledge about the financial world, and is capable of making basic logical deductions and

inferences.” Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012). “[A] district court must tread

carefully before holding that a letter is not confusing as a matter of law when ruling on a Rule

12(b)(6) motion because district judges are not good proxies for the ‘unsophisticated consumer’

whose interest the statute protects.” McMillan, 455 F.3d at 759. “Nevertheless, a plaintiff fails

to state a claim and dismissal is appropriate as a matter of law when it is apparent from a reading

of the letter that not even a significant fraction of the population would be misled by it.”

Zemeckis v. Glob. Credit & Collection Corp., 679 F.3d 632, 636 (7th Cir. 2012) (citation

omitted) (internal quotation marks omitted). The unsophisticated consumer standard does not

save a claim when it is based on a “bizarre, peculiar, or idiosyncratic interpretation of a

collection letter.” McMillan, 455 F.3d at 758.

       Osideko claims that he cannot interpret the true current creditor from the description in

the letter, namely, “Current Creditor: Wec (2134) (PEOPLES GAS & COKE COMPANY).”

However, this description “plainly identified the entity to whom the debt was owed by using the

words ‘Current Creditor’” and did not include “confusingly named non-creditors sprinkled about

the letter to muddy the waters [or] opaque technical terms.” Zuniga v. Asset Recovery Solutions,

No. 17-cv-05119, 2018 WL 1519162 at *4 (N.D. Ill. Mar. 28, 2018) (finding straightforward use

of “Current Creditor” was not confusing to an unsophisticated consumer).

       Though perhaps the flipside of the coin, this case is like Eul v. Transworld Systems, No.

15 C 7755, 2017 WL 1178537 at *30–31 (N.D. Ill. Mar. 30, 2017), in which the court found the



                                                  3
    Case: 1:18-cv-03147 Document #: 39 Filed: 04/30/19 Page 4 of 6 PageID #:183



failure to identify the creditor by its precise and full legal entity name was not false or

misleading under the FDCPA. In Eul, plaintiffs claimed that “National Collegiate Trust” was not

an accurate identification of the creditor because it was not the full legal entity’s name. Id. But

like Leonard v. Zwicker & Associates, P.C., No. 16-cv-14326, 2016 WL 7388645 (S.D. Fla. Dec.

14, 2016), and Campbell v. American Recovery Services Inc., No. 2:15-cv-9079, 2016 WL

3219866 (C.D. Cal. June 8, 2016), which both held that though “American Express” was not the

full legal name, it was not an inaccurate, misleading, or confusing identification under the

FDCPA, Judge Castillo in Eul “ha[d] no difficulty concluding that the letters’ identification of

the creditor generally as ‘National Collegiate Trust’ was not false or misleading as a matter of

law.” Eul, 2017 WL 1178537, at *30. Here Osideko protests the opposite: LJRA has provided

too close to the full legal identification of Wec Energy Group and the subsidiary with which

Osideko might have more familiarity, Peoples Gas & Coke Company. This Court finds the

Federal Trade Commission’s Staff Commentary on § 1692e(14) of the FDCPA persuasive in this

situation: “[a] debt collector may use . . . its full business name, the name under which it usually

transacts business, or a commonly-used acronym.” Federal Trade Commission, Statements of

General Policy or Interpretation Staff Commentary on the Fair Debt Collection Practices Act, 53

Fed. Reg. 50,097, 50,107 (Dec. 13, 1988). The Court does not read the “or” as exclusive; it

should not count against LJRA that their dunning letter included a commonly-used acronym or

shortened name, “Wec,” and the name Osideko would be more likely to recognize because it is

the one under which Wec Energy Group usually transacts with him, “Peoples Gas & Coke

Company.”

       Osideko compares this case to two others in this district: Braatz v. Leading Edge

Recovery Solutions, LLC, No. 11 C 3835, 2011 WL 9528479 (N.D. Ill. Oct. 20, 2011), and Walls



                                                  4
    Case: 1:18-cv-03147 Document #: 39 Filed: 04/30/19 Page 5 of 6 PageID #:184



v. United Collection Bureau, Inc., No. 11 C 6026, 2012 WL 1755751 (N.D. Ill. May 16, 2012).

However, these cases are distinguishable from the one before the Court. The dunning letter in

Braatz indicated in a header that LVNV was the creditor but the text of the letter informed

Braatz that her “delinquent CITIBANK account has been placed with our company for

collections.” Braatz, 2011 WL 9528479 at *1. The court concluded that the unsophisticated

consumer would be confused by this change in creditor identification from the heading to the

body of the letter. Id. The dunning letter in Walls danced around the phrase “current creditor,”

identifying LVNV instead as the “current owner,” without specifying what exactly LVNV

owned. Walls, 2012 WL 1755751 at *2. In this case, however, the “current creditor” is

identified twice, both times as “Wec (2134) (PEOPLES GAS & COKE COMPANY).” Doc. 1-1

at 6. Unlike the other cases, this letter cannot be confusing because it does not include different

creditor names in different places in the letter. It is consistent and properly identifies the account

and creditor at issue.

       Osideko similarly relies upon Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317,

321 (7th Cir. 2016). Again, this case does not support Osideko’s position. The Seventh Circuit

found that the dunning letter could be confusing to an unsophisticated consumer because it

referenced the “original creditor” and the “assignee” of the debt but never used the phrase

“current creditor” and therefore did not clearly identify the current owner of the debt. Id. LJRA

avoids this issue by twice identifying the current creditor. Doc. 1-1 at 6.

       From “Wec (2134) (PEOPLES GAS & COKE COMPANY),” the Court does not expect

the unsophisticated consumer to immediately intuit that the relationship is one of a subsidiary

and affiliate. But the unsophisticated consumer “is not a dimwit . . . and is capable of making

basic logical deductions and inferences.” Lox, 689 F.3d at 822. It defies logic that even the



                                                  5
    Case: 1:18-cv-03147 Document #: 39 Filed: 04/30/19 Page 6 of 6 PageID #:185



unsophisticated consumer intuits no relationship at all, including common lay-relationships like

“doing business as” or “also known as” from one name followed by another in parentheses and

capital letters. Furthermore, Osideko’s claim that he does not know to whom he owes the debt,

or who he should pay does not hold water; LJRA lists a single account number, refers to “Wec

(2134) (PEOPLES GAS & COKE COMPANY)” as a single entity, and twice identifies it as the

“Current Creditor” not “Current Creditors.” Doc. 1-1 at 6. “[U]nder the FDCPA, confusion is

not in the eyes of the beholder. . . . The Act protects the unsophisticated debtor, but not the

irrational one.” Pettit v. Retrieval Masters Creditor Bureau, Inc., 211 F.3d 1057, 1062 (7th Cir.

2000). The Court finds that Osideko’s claims do not qualify as a violation of § 1692g and so

Osideko cannot succeed on his claims.

                                          CONCLUSION

       For the foregoing reasons, the Court grants LJRA’s motion for judgment on the pleadings

[22]. The Court enters judgment for LJRA on Osideko’s complaint and terminates this case.




Dated: April 30, 2019                                         ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                  6
